Mr. Justice Burnett,
concurring in part, delivered the following opinion:
I concur in the reasoning of Mr. Justice Harris to the effect that an escrow in a ease like this must be supported by an agreement to sell real property conforming to the statute of frauds on that subject. The defendants pray only for a decree dismissing the suit and for costs and disbursements, but do not ask for *136further relief in general or for the particular relief of the recovery of money said to have been paid by Sengstacken. No counterclaim has been stated with that end in view. Indeed, in the absence of any valid agreement within the statute of frauds for the sale of the land, no such counterclaim could be interposed in this suit. All that appears from the evidence is that during the lifetime of Elizabeth Williams, Sengstacken paid to her $750, and that several years after her death he paid to John F. Hall, the depositary of the deed, $750 more. The only way in which he can recover these payments is by an action for money had and received which is a plain, speedy and adequate remedy at law. While Mrs. Williams still lived the action would have lain against her. The cause of action would survive against her personal representatives under Section 379, L. O. L. In no case could Sengstacken who paid the money have instituted a suit against her, because he had no contract for the purchase of the land; neither did he enter into possession of the same. Being unable to institute a suit thereon as distinguished from an action at law, the demand for money paid could not be made the subject of a counterclaim in this suit in equity to remove a cloud for it is said in Section 401, L. O. L.:
“The counterclaim of the defendant shall be one upon which a suit might be maintained by the defendant against the plaintiff in the suit.”
Having a plain, speedy and adequate remedy at law for the recovery of the money, the party paying’ the same must look to it and cannot expect a recovery in this suit, especially where that relief has not been prayed for.
The decree of the Circuit Court should be reversed and one entered for the plaintiff according to the prayer of his complaint.